DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaucher et al. (US-20190131981 hereinafter Vaucher) in view of Dehlink et al. (US-20160077196 hereinafter Dehlink).


Regarding claim 1, Vaucher A radar system, comprising: a first radar chip (Vaucher 0059 “multiple-chip radar sensor system 10”) comprising a local oscillator comprising a first output, the local oscillator is configured to provide a local oscillator signal at the first output (Vaucher 0070 “local oscillator signal”);
	 a first frequency divider contained in the first radar chip and comprising a second output, the first frequency divider being coupled to the first output of the local oscillator and being configured to provide a frequency-divided signal on a basis of the local oscillator signal at the second output (Vaucher 0104 “first master divider 320a receives the oscillator signal output by the level shifter 314 as its clock input (‘Mclk’)”; 0012 “first divider circuitry for generating said feedback clock signal by frequency-dividing said oscillator signal”);
	 and a second radar chip comprising: a first input for receiving the local oscillator signal from the first radar chip (Vaucher 0061 “ FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver”);
	 a second input for receiving the frequency-divided signal from the first radar chip (Vaucher 0068 “FIG. 12 illustrates a multiplexer for the master-slave pair of divide-by-2 dividers of FIG. 11”);
	 an output channel, to which the local oscillator signal received at the first input is fed, configured to generate an output signal based on the local oscillator signal (Vaucher 0070 “master IC 14 has a local oscillator (LO) input port (“LO in”, 20a) in addition to the local oscillator output port (“LO out”, 20b));
	 and a circuit configured to generate, on a basis of the output signal of the output channel and the received frequency-divided signal (Vaucher 0094 “The level-shifted oscillator signal is input into first divider circuitry 316, 318 for generating the feedback clock signal 308, in this case a 40 MHz feedback clock signal, by frequency dividing the oscillator signal.” [see fig 3]), a signal indicating a 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a frequency divider that comprises a part of a feedback loop between a phase detector and oscillator (0034) and a circuit configured to generate (Dehlink 0015 “integrated circuit 101”), on a basis of the output signal of the output channel and the received frequency-divided signal, a signal indicating a phase angle of the output signal relative to the received frequency-divided signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vehicle radar integrated chip of Vaucher to include the automotive radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular phase difference comparisions.  Since both Vaucher and Dehlink disclose similar integrated circuit radar technologies both suitable/disclosed for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
2, Vaucher in view of Dehlink teach The radar system as claimed in claim 1.
	Vaucher in view of Dehlink futher teach wherein the circuit further comprises: a second frequency divider (Vaucher 0097 “second divider circuitry 320”) configured to generate a frequency-divided feedback signal on a basis of a feedback signal representing the output signal of the output channel (Dehlink 0034 “programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503 and a voltage controlled oscillator (VCO) 505”);
	 and a mixer configured to mix the frequency-divided feedback signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”), 
wherein the signal indicating the phase angle of the output signal relative to the received frequency-divided signal is provided at an output of the mixer (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”).

	Regarding claim 3, Vaucher in view of Dehlink teach The radar system as claimed in claim 2. 
Dehlink further teaches wherein: the output channel comprises a coupler configured to make a fraction of the power of the output signal available as a feedback signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each .

	Regarding claim 4, Vaucher in view of Dehlink teach The radar system as claimed in claim 1.
	Dehlink further teaches wherein the circuit further comprises: a frequency multiplier configured to generate a modified signal on a basis of the received frequency-divided signal (Dehlink 0011 “FIG. 4 is a simplified block diagram of an example of a frequency multiplier circuit suitable for use with the receiver system”; 0034 “programmable frequency divider (which may be controlled by a signal on the SPI 502) acts to make the frequency of the output signal from the PLL 500 on line 507 a multiple of the reference frequency”);
	 and a mixer configured to mix a feedback signal representing the output signal of the output channel and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504]), wherein the 
signal indicating the phase angle of the output signal relative to the received frequency-divided signal is provided at an output of the mixer (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).

	Regarding claim 5, Vaucher in view of Dehlink teach The radar system as claimed in claim 3. 
Dehlink further teaches wherein: the output channel comprises a coupler configured to make a fraction of the power of the output signal available as a feedback signal (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103]; 0023 “The second and third couplers 128, 129 may each .

	Regarding claim 6. A radar system, comprising: a first radar chip (Vaucher 0059 “multiple-chip radar sensor system 10”) comprising a local oscillator having a first output, the local oscillator is configured to provide a local oscillator signal at the first output (Vaucher 0070 “local oscillator signal (LO) 20”);
	 and a second radar chip comprising: a first input configured to receive the local oscillator signal from the first radar chip (Vaucher 0061 “ FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver”);
	 an output channel, to which the local oscillator signal received at the first input is fed, configured to generate an output signal (Vaucher 0070 “master IC 14 has a local oscillator (LO) input port (“LO in”, 20a) in addition to the local oscillator output port (“LO out”, 20b));
	 a first frequency divider configured to generate a frequency-divided signal on a basis of the output signal of the output channel; and a second output configured to transmit the frequency-divided signal to the first radar chip, wherein the first radar chip further comprises: a second input configured to receive the frequency-divided signal from the second radar chip (Vaucher 0104 “first master divider 320a receives the oscillator signal output by the level shifter 314 as its clock input (‘Mclk’)”; 0012 “first divider circuitry for generating said feedback clock signal by frequency-dividing said oscillator signal”);
	 and a circuit configured to generate, on a basis of the local oscillator signal and the received frequency-divided signal (Vaucher 0094 “The level-shifted oscillator signal is input into first divider circuitry 316, 318 for generating the feedback clock signal 308, in this case a 40 MHz feedback clock , a signal indicating a 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches a frequency divider that comprises a part of a feedback loop between a phase detector and oscillator (0034) and a circuit configured to generate (Dehlink 0015 “integrated circuit 101”), on a basis of the local oscillator signal and the received frequency-divided signal, a signal indicating a phase angle of the received frequency-divided signal relative to the local oscillator signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target. ”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vehicle radar integrated chip of Vaucher to include the automotive radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular phase difference comparisions.  Since both Vaucher and Dehlink disclose similar integrated circuit radar technologies both suitable/disclosed for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


7, Vaucher in view of Dehlink teach The radar system as claimed in claim 6, wherein the circuit further comprises: a second frequency divider configured to generate a frequency-divided local oscillator signal on a basis of the local oscillator signal (Dehlink 0034 “A programmable frequency divider 504 may comprise a part of a feedback loop between a second input of the phase detector 503 and a voltage controlled oscillator (VCO) 505”);
and a mixer configured to mix the frequency-divided local oscillator signal and the received frequency-divided signal (Dehlink 0024 “local oscillator test signals may be used in the up-conversion mixer 122 to up-convert the low frequency test signal to produce an RF test signal. Further, baseband circuitry may be tested using the low frequency test signal applied via the test signal input port 105 or by switching in output signals of various frequencies from the programmable frequency divider/multiplier module 130”), 
wherein the signal indicating the phase angle of the received frequency- divided signal relative to the local oscillator signal is provided at an output of the mixer (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).
	Regarding claim 8, Vaucher in view of Dehlink teach The radar system as claimed in claim 7. 
Dehlink further teaches wherein: the output channel comprises a coupler configured to make a fraction of the power of the output signal available as a feedback signal, which is fed to an input of the frequency divider (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).
9, Vaucher in view of Dehlink teach The radar system as claimed in claim 6. 
wherein the circuit further comprises: a frequency multiplier configured to generate a modified signal on a basis of the received frequency-divided signal (Dehlink 0011 “FIG. 4 is a simplified block diagram of an example of a frequency multiplier circuit suitable for use with the receiver system”; 0034 “programmable frequency divider (which may be controlled by a signal on the SPI 502) acts to make the frequency of the output signal from the PLL 500 on line 507 a multiple of the reference frequency”);
	 and a mixer configured to mix a feedback signal, the local oscillator signal and the modified signal (Dehlink fig 5; fig. 1 [fig 1 shows the PLL 126 and mixer 106 and fig 5 explains the PLL 500 with frequency divider feedback 504])
wherein the signal indicating the phase angle of the received frequency-divided signal relative to the local oscillator signal is provided at an output of the mixer (Dehlink 0025 “determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target”).

 	Regarding claim 10, Vaucher in view of Dehlink teach The radar system as claimed in claim 9. 
Dehlink  further teaches wherein the output channel comprises a coupler configured to make a fraction of the power of the output signal available as a feedback signal, which is fed to an input of the frequency divider (Dehlink fig. 1 [couplers 127 and 129 are shown at the output of LO 103 ]; 0023 “The second and third couplers 128, 129 may each comprise any type of conventional coupling or power splitting device such as a directional coupler” [power splitting corresponds to make a fraction of the power.]).

11, Vaucher teaches A method, comprising: generating a local oscillator signal in a first radar chip (0070 ““master” IC 14 provides a number of signals to the “slave” ICs 16, including: a local oscillator signal (LO) 20”);
	 generating a frequency-divided signal from the local oscillator signal by a frequency divider arranged in the first radar chip (Vaucher 0104 “first master divider 320a receives the oscillator signal output by the level shifter 314 as its clock input (‘Mclk’)”; 0012 “first divider circuitry for generating said feedback clock signal by frequency-dividing said oscillator signal”);
	 transmitting the frequency-divided signal to a second radar chip (Fig 5; 0061 “FIG. 5 illustrates two radar integrated chips (ICs) operating as master IC and slave IC in a multiple IC radar receiver system, according to an example embodiment of the present invention”);
	 transmitting the local oscillator signal to the second radar chip, wherein the local oscillator signal received by the second radar chip is fed to an output channel of the second radar chip; generating an output signal, by the output channel, on a basis of the local oscillator signal fed to the output channel of the second radar chip (Vaucher fig 5 [Signal from master IC 14 is fed to the output of a mixer 246 of slave IC 16 corresponding to the second radar chip. LO 256 is shown on the second chip.]);
	 and generating, on a basis of the output signal of the output channel and the frequency-divided signal received by the second radar chip (Vaucher 0094 “The level-shifted oscillator signal is input into first divider circuitry 316, 318 for generating the feedback clock signal 308, in this case a 40 MHz feedback clock signal, by frequency dividing the oscillator signal.” [see fig 3]), a signal indicating a 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches an integrated circuit with a local oscillator (fig. 1) generating a signal indicating a phase angle of the output signal relative to the received frequency-divided signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target.”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vehicle radar integrated chip of Vaucher to include the automotive radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular phase difference comparisions.  Since both Vaucher and Dehlink disclose similar integrated circuit radar technologies both suitable/disclosed for automotive applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Vaucher teaches A method, comprising: generating a local oscillator signal in a first radar chip (0070 ““master” IC 14 provides a number of signals to the “slave” ICs 16, including: a local oscillator signal (LO) 20”);
	 transmitting the local oscillator signal to a second radar chip, wherein the local oscillator signal received by the second radar chip is fed to an output channel of the second radar chip; generating an output signal, by the output channel, on a basis of the local oscillator signal (Vaucher fig 5 [Signal from master IC 14 is fed to the output of a mixer 246 of slave IC 16 corresponding to the second radar chip. LO 256 is shown on the second chip.]);
	 generating a frequency-divided signal on a basis of the output signal of the output channel by a frequency divider arranged in the second radar chip; transmitting the frequency-divided signal to the first radar chip (Vaucher 0097 “clocking the ADC 150, 250 of the respective IC 14, 16, by frequency dividing the oscillator signal.” [IC 14 and 16 corresponds to the first and second radar chip respectively]);
	 and generating, on a basis of the frequency-divided signal received by the first radar chip and the local oscillator signal (Vaucher 0094 “The level-shifted oscillator signal is input into first divider circuitry 316, 318 for generating the feedback clock signal 308, in this case a 40 MHz feedback clock signal, by frequency dividing the oscillator signal.” [see fig 3]), a signal indicating a 
Vaucher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dehlink teaches an integrated circuit with a local oscillator (fig. 1) generating a signal indicating a phase angle of the received frequency-divided signal relative to the local oscillator signal (Dehlink 0025 “ An array of antennas is useful, for example, for determining of an angle of arrival of a received radar signal by comparing phase differences between signals at the antennas thereby enabling computation of an angular position of a target.”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify vehicle radar integrated chip of Vaucher to include the automotive radar integrated chip system and method of Dehlink.  One would have been motivated to do so in order to reduce costs (Dehlink 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dehlink merely teaches that it is well-known to incorporate the particular phase difference comparisions.  Since both Vaucher and Dehlink disclose similar integrated circuit radar 
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Hesse et al. (US-20180031688) discloses “A radar device for transmitting a signal in a frequency range with a control system and an oscillator. An input of the oscillator is connected to the control system via a converter. The oscillator can be activated by the control system to generate the signal and the signal generated by the oscillator can be tapped at an output of the oscillator, with at least one transmission antenna for transmitting the signal at the output of the oscillator. The transmission antenna is connected to the output of the oscillator, with at least one receive channel for receiving a receive signal, for processing the receive signal and for forwarding the processed receive signal to the control system. The receive channel features at least one receive antenna and a mixer for mixing the receive signal with the signal at the output of the oscillator. The mixer is connected to the output of the oscillator. A frequency divider is provided that feeds signals from the oscillator to a frequency counter. At a minimum, the oscillator and the frequency divider are designed as a monolithic microwave integrated circuit. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648            

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648